Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are pending and claims 1,2,8-12,14,15,17 and 20 are amended.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-6, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Foley (US 2990160, hereinafter Foley) in view of Azzarelli (US 20160236921, hereinafter Azzarelli).
Regarding claim 1, Foley teaches a rotary winch, comprising: 
a support arm (Fig 1. Frame 10); a winch assembly (Fig 1. Winch 30) secured to the support arm (Fig 1. frame 10), wherein the winch assembly (Fig 1. winch 30) comprises a winch drum (Fig 1. Winch drum 34) and a winch drum gear (Fig 2. Winch gear 80); a hand crank (Fig 1. Hand crank 94) operable to engage the winch drum gear (Fig 2. Winch gear 80); a pulley arrangement (Fig 1. Pulley unit 12) secured to the support arm (Fig 1. frame 10); a cable having first and second ends (Fig 1. Cable 22) and engageable with the pulley arrangement (Fig 1. Pulley unit 12), wherein the first end is secured to the winch drum (Fig 1. Winch drum 34), whereby rotation of the hand crank (Fig 1. Hand crank 94) drives the winch drum gear (Fig 2. Winch gear 80) and rotates the winch drum (Fig 1. Winch drum 34) so as to wind or unwind the cable (Fig 1. Cable 22) around the winch drum (Fig 1. Winch drum 34); a cable hook (Fig 1. Cable loop 78) secured to the second end of the cable. 
Foley does not disclose an anchoring device comprising an anchor strap secured to the support arm or pulley arrangement and adapted to be secured around an anchor external to the rotary winch.
However, Azzarelli teaches an anchoring device (Fig 3. Anchor component 18, attachment points 20) comprising an anchor strap (Fig 3. Anchor component 18) secured to the 
Based on Azzarelli’s teachings it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foley by applying the teachings of Azzarelli to Foley, i.e. attaching an anchor strap to the winch that can be secured around an external anchor. This would be advantageous as it would improve functionality of the winch, allowing fixed objects to act as an anchor point.
Regarding claim 2, the Foley teaches a winch assembly comprising:
a winch drum shaft (Fig 1. Drum axle 62) comprising a first end releasably securable (Col. 3, Lines 10-13) to the hand crank (Fig 1. hand crank 94).
Regarding claim 3, Foley teaches a support arm handle (Fig 1. Support arm handle 52) secured to the support arm (Fig 1. Frame 10).
Regarding claim 4, Foley teaches that the support arm handle (Fig 1. Support arm handle) extends substantially perpendicularly from the support arm (Fig. 1 Frame 10, Col. 2-3, Lines 71-5).
Regarding claim 5, Foley teaches a pulley arrangement comprising: 
a pulley housing (Fig 1. Pulley unit 12) secured to the support arm (Fig 1. Frame 10); a pulley axle (Fig 1. Pulley pin 20) secured to the pulley housing (Fig 1. Pulley unit 12); and a pulley (Fig 1. Pulley 16) secured about the pulley axle (Fig 1. Pulley pin 20) for rotation within the pulley housing (Fig 1. Pulley unit 12).
Regarding claim 6, Foley teaches a cable (Fig 1. Cable 22) extends around a portion of the pulley (Fig 1. Pulley 16, Col. 1, Lines 54-59).
Regarding claim 12, Foley teaches a winch assembly further comprising: 
a drive gear shaft (Fig 2. Drive shaft 86) secured within a winch frame (Fig 3. Winch housing walls 64, 66) and a drive gear (Fig 2. Drive gear 82) secured to the drive gear shaft (Fig 2. Drive shaft 86), wherein the drive gear (Fig 2. Drive gear 82) is engageable with the winch drum gear (Fig 2. Winch gear 80).
Regarding claim 13, Foley teaches that the hand crank is removably secured (Fig 3. Stop pin 92, Col 3. Lines 46-50) to the drive gear shaft (Fig 2. Drive shaft 86).
Regarding claim 16, Foley teaches a winch assembly comprising:
a plurality of drive gears (Fig 2. Spur gear 80, pinion gear 82).
Claims 7-11, 14-5, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foley in view of Azzarelli and further in view of Bond (US 20140070152, hereinafter Bond).
Regarding claim 7, Foley teaches a pulley housing (Fig 1. Pulley unit 12).
Foley does not teach a pulley housing formed with an opening for receiving the cable hook.
However, Bond teaches an opening for receiving the cable hook (Fig 1. Connector for attachment 114).
Therefore:
Based on Bond’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foley/Azzarelli by applying the teachings of Bond to Foley/Azzarelli, i.e. placing a connector for receiving a cable hook on the pulley housing in order to allow for a different anchor 
Regarding claim 8, Foley teaches the support arm (Fig. 1 Frame 10) and pulley arrangement (Fig 1. Pulley unit 12).
Foley does not teach a support arm or pulley arrangement formed with an anchor opening for receiving the anchoring device.
However, Bond teaches an anchor opening for receiving an anchoring device (Fig 1. Connector for attachment 114).
Therefore:
Based on Bond’s teachings it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foley/Azzarelli/Bond by applying the teachings of Bond to Foley/Azzarelli/Bond, i.e. placing an anchor opening for receiving an anchoring device on the support arm or pulley arrangement to allow for a different anchor point that would allow the user to operate the winch at a better angle. This would be advantageous as it would allow the winch to be operated at a 90-degree angle from the object being moved and provide a better position for the user to crank the winch.
Regarding claim 9, the combination of Foley/Azzarelli/Bond teaches a winch assembly and an anchoring device.
Foley/Azzarelli/Bond, thus far, does not teach an anchor hook or anchor strap clasp secured to an anchor opening.

Therefore:
Based on Bond’s teachings it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foley/Azzarelli/Bond by applying the teachings of Bond to Foley/Azzarelli/Bond, i.e. attaching an anchor opening to the winch assembly. This would be advantageous as it would allow a cable wrapped around an anchor object, such as a rock or post, to be clipped onto the anchor opening, providing more stability and better anchoring.
Regarding claim 10, the combination of Foley/Azzarelli teaches a winch assembly and an anchoring device.
Foley/Azzarelli does not teach an anchor hook secured about an anchor hook pin, and wherein the anchor hook pin is secured to the pulley arrangement.
However, Bond teaches an anchor hook (Fig 1. Connector for attachment 114) is secured about an anchor hook pin (Fig 1. Swivel hook pin 115), and wherein the anchor hook pin (Fig 1. Swivel hook pin 115) is secured to the pulley arrangement (Paragraph [0057]).
Therefore:
Based on Bond’s teachings it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foley/Azzarelli by applying the teachings of Bond to Foley/Azzarelli, i.e. attach an anchor hook to an anchor hook pin that is attached to the pulley arrangement. This would be 
Regarding claim 11, the combination of Foley/Azzarelli/Bond teaches a winch arrangement and pulley arrangement.
Foley/Azzarelli/Bond, thus far, does not teach an anchor hook pin rotatably secured to the pulley arrangement.
However, Bond teaches an anchor hook (Fig 1. Connector for attachment 114) rotatably secured to the pulley arrangement [Paragraph [0069]).
Therefore:
Based on Bond’s teachings it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foley/Azzarelli/Bond by applying the teachings of Bond to Foley/Azzarelli/Bond, i.e. attach the anchor hook pin rotatably to the pulley arrangement and winch frame. This would be advantageous as it would allow for a greater range of motion of the anchor hook, which in turn would allow for more freedom in choosing a potential anchor point.
Regarding claim 14, the combination of Foley/Azzarelli teaches a winch arrangement.
Foley/Azzarelli, thus far, does not teach a tension release element secured to the winch frame and drive gear to prevent rotation of the drive gear when engaged.
However, Bond teaches a tension release element (Fig 1. Tension release element 212) secured to the winch frame and operable to prevent rotation of the winch drum gear in a first direction (Paragraph [0062]).
Therefore:

Regarding claim 15 the combination of Foley/Azzarelli teaches a winch arrangement.
Foley/Azzarelli, thus far, does not teach a tension release element comprising a rod, a tension spring about the rod, and latch about the rod where the latch is engageable with the drive gear.
However, Bond teaches a tension release element (Fig 1. Tension release element 212) comprising a rod (Fig 1. Rod 208) secured to the winch frame, a tension spring (Fig 1. Spring 214) positioned about the rod (Fig 1. Rod 208) and a latch (Fig 1. Tension release element 212) secured to the rod, wherein the latch is engageable with the drive gear (Paragraph [0062]).
Therefore:
Based on Bond’s teachings it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foley/Azzarelli by applying the teachings of Bond to Foley/Azzarelli, i.e. placing a tension release element on a rod so that it will engage the drive gear by means of spring force. The benefit of this would be that the tension release element, engaged by spring, can be user removed 
Regarding claim 17, Foley teaches a rotary winch comprising:
A support arm (Fig 1. Frame 10); a winch frame (Fig 3. Winch housing walls 64, 66) secured to the support arm (Fig 1. Frame 10); a winch drum shaft (Fig 2. Drum axel 62) secured to the winch frame (Fig 3. Winch housing walls 64, 66); a winch drum (Fig 2. Winch drum 34) secured about the winch drum shaft (Fig 2. Drum axel 62) for rotation about the winch drum shaft (Fig 2. Drum axel 62); a winch drum gear (Fig 2. Winch gear 80) secured to the winch drum (Fig 2. Winch drum 34); a drive gear shaft (Fig 2. Drive shaft 86) movably secured to the winch frame (Fig 3. Winch housing walls 64, 66); a drive gear (Fig 2. Drive gear 82) secured to the drive gear shaft (Fig 2. Drive shaft 86), wherein the drive gear (Fig 2. Drive gear 82) is engaged with the winch drum gear (Fig 2. Winch gear 80) such that rotation of the drive gear (Fig 2. Drive gear 82) rotates the winch drum gear (Fig 2. Winch gear 80); a hand crank (Fig 1. Hand crank 94) operable to selectively engage the drive gear (Fig 2. Drive gear 82) and the winch drum gear (Fig 2. Winch gear 80); a cable hook (Fig 1. Cable hoop 78); and a cable having first and second ends (Fig 1. Cable 22), wherein the first end is secured to the cable hook (Fig 1. Cable hoop 78) and the second end is secured to the winch drum (Fig 2. Winch drum 34), whereby rotation of the hand crank (Fig 1. Hand crank 94) rotates the winch drum (Fig 2. Winch drum 34) so as to wind or unwind the cable (Fig 1. Cable 22) around the winch drum (Fig 2. Winch drum 34).

However, Azzarelli teaches an anchoring device (Fig 3. Anchor component 18, attachment points 20) comprising an anchor strap (Fig 3. Anchor component 18) secured to the support arm or pulley arrangement (Fig 3. Metal plate 16) and adapted to be secured around an anchor external to the rotary winch (Fig 5. Anchor component 18, Paragraph [0022]).
Also, Bond teaches an anchor hook (Fig 1. Connector for attachment 114) secured to the support arm (Fig 1. Rounded end 111(2)).
Therefore:
Based on Azzarelli’s teachings it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foley by applying the teachings of Azzarelli to Foley, i.e. attaching an anchor strap to the winch that can be secured around an external anchor. This would be advantageous as it would allow fixed objects to act as an anchor point that an anchor strap can be attached to for securing the winch.
Based on Bond’s teachings it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foley/Azzarelli by applying the teachings of Bond to Foley/Azzarelli, i.e. attaching an anchor hook to the support arm. This would be advantageous because the winch would now have a secured 
Regarding claim 18, Foley teaches a winch further comprising:
The winch frame (Fig 1. Frame 10) the winch drum gear (Fig 2. Winch gear 80).
The combination of Foley/Azzarelli/Bond, thus far, does not teach a tension release element (Fig 1. Tension release element 212) secured to the winch frame (Fig 1. Frame 10) and operable to prevent reverse rotation of the winch drum gear (Fig 2. Winch gear 80).
However, Bond teaches a tension release element (Fig 1. Tension release element 212).
Therefore:
Based on Bond’s teachings it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foley/Azzarelli/Bond by applying the teachings of Bond to Foley/Azzarelli/Bond, i.e. attaching a tension release element to the frame of the winch that can engage the winch gear. This would be beneficial by providing a control on the magnitude of tension in the line and allows a manual release, creating a safer and easier to use winch.
Regarding claim 19, the combination of Foley/Azzarelli/Bond teaches a winch arrangement.
Foley/Azzarelli/Bond, thus far, does not teach a tension release element comprising a nub and wherein the 20winch frame is formed with a nub receptacle, 
However, Bond teaches a tension release element (Fig 1. Tension release element 212) comprising a nub and wherein the winch frame is formed with a nub receptacle, whereby when the nub is received within the nub receptacle (Fig 1. End of axel and axel fitting receptacle 208), the winch drum gear can rotate in forward and reverse directions.
Therefore:
Based on Bond’s teachings it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Foley/Azzarelli/Bond by applying the teachings of Bond to Foley/Azzarelli/Bond, i.e. creating a tension release element that fits into a receptacle, thus keeping the tension release element in the frame of the winch housing. The benefit of this is that a tension release element that can fit into the winch housing will allow for it to be used against the winch gear, either allowing it to move in one direction when engaged or in two directions when disengaged. This allows the user to control the amount of tension on the cable and easily engage and disengage the tension release element accordingly.
Regarding claim 20, Foley teaches a winch further comprising:
	a pulley arrangement (Fig 1. Pulley unit 12), wherein the pulley arrangement (Fig 1. Pulley unit 12) comprises a pulley housing (Fig 1. Pulley unit 12) secured to the support arm (Fig 1. Frame 10), a pulley axle (Fig 1. Pulley pin 20) secured to the pulley housing (Fig 1. Pulley unit 12) and a pulley (Fig 1. Pulley 16) secured about the pulley .
Response to Arguments
Applicant’s arguments, see Response to Rejections under 35 USC 102 and 103 on page 1, filed 11/10/2021, with respect to the rejections of claims 1-6, 12-13, and 16 under 35 USC 102, as well as the rejections of claims 7-11, 14, 15, 17-20 under 35 USC 103, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of a newly found prior art reference. The addition of the claim limitation “an anchoring device comprising an anchor strap secured to the support arm or pulley arrangement and adapted to be secured around an anchor external to the rotary winch” disqualifies Foley from fully anticipating the invention of claim 1 and claim 17. However, the limitation is taught  by prior art Azzarelli (US 20160236921), which teaches an anchor strap secured to a support arm that is capable of securing around an external anchor. Foley and Bond still teach all other aspects of the claimed invention, excluding those of the anchoring device added in the amendment. As such, the new grounds for rejection fall under 35 USC 103 and use the combination of Foley/Azzarelli/Bond to reject claims 1-20. Regarding applicants argument that an anchoring device would not be needed for the Foley device, this is not persuasive.  It is noted the Foley device is intended to pull all manner of wire, some of which may be quite heavy and difficult to pull.  Foley also teaches using the electrical box as a contact point to provide support to 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GATELY III whose telephone number is (571)272-8716. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.J.G./Examiner, Art Unit 3655                                                                                                                                                                                                        

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655